Exhibit 10.1

FULL & FINAL RELEASE

I, CAMERON LAWRENCE, on behalf of myself, my heirs, executors and assigns, in
consideration of the terms set out in the letter dated May 31, 2012 and other
good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), do hereby remise, release and forever discharge ONCOGENEX
TECHNOLOGIES INC., all affiliated persons or entities as defined in the Income
Tax Act (Canada), and ONCOGENEX PHARMACEUTICALS, INC., (collectively the
“Employer”) together with the Employer’s subsidiaries, affiliates, parent
companies, and its present and former directors, officers, administrators,
representatives, shareholders, owners, partners, employees, agents, and heirs,
executors, administrators, successors and assigns, as the case may be, jointly
and severally, of and from any and all manner of actions at common law or
otherwise, causes of action, suits, contracts, covenants, claims, demands,
complaints, grievances, damages, costs or loss or expenses of any nature or kind
whatsoever, including claims under the Employment Standards Act, R.S.B.C. 1996,
c. 113 and the Human Rights Code, R.S.B.C. 1996, c. 210, as amended from time to
time, which, as against the Employer or such persons as aforesaid or any of them
(collectively, the “Releasees”) I have ever had, now have, or at any time
hereafter I or my personal representatives can, shall or may have, by reason of
or arising out of any cause, matter or thing whatsoever occurring or existing up
to and inclusive of the date of this Release and, without limiting the
generality of the foregoing, by reason of or arising out of my employment with
the Employer or in any other way connected with my employment or its
termination, and more specifically, without limiting the generality of the
foregoing, any and all claims for damages for termination of my employment, loss
of benefits, loss of incentive compensation, loss of share options and the
cancellation of any non-vested shares or share options in the Employer.

AND FOR THE SAID CONSIDERATION, without limitation, I covenant and undertake
that I will not file or advance any claims or complaints under the Employment
Standards Act, the Human Rights Code, and the Workers Compensation Act, R.S.B.C.
1996, c. 492 arising out of my relationship with the Releasees or the
termination of that relationship. I am cognizant of my rights under the Human
Rights Code and I hereby declare that there is no issue of any infringement of
such rights.

AND FOR THE SAID CONSIDERATION, I further agree not to make any claim or take
any other proceedings against any person, corporation or partnership in which
any claim could or does arise with respect to any matters which may have arisen
between the parties to this Release up to the present time, concerning and
relating to any action I may have as against any other party as a result of my
employment with the Employer or its termination.

AND FOR THE SAID CONSIDERATION, I further agree to save harmless and indemnify
the Releasees from and against any and all claims, charges, taxes, penalties or
demands made by the Canada Revenue Agency requiring any Releasees to pay any
amounts under the Income Tax Act (Canada) and other duly recognized federal,
provincial and local taxing authorities in respect of income tax payable by me
in excess of the income tax previously withheld, and from and against any and
all claims, charges, taxes or penalties and demands made on behalf of or related
to Employment Insurance or Canada Pension Plan under the applicable statutes and
regulations with respect to any amounts which may, in the future, be found to be
payable by the Releasees with respect to my employment with the Employer or the
payment of the consideration referred to above.



--------------------------------------------------------------------------------

AND I HEREBY DECLARE that I fully understand this document and the letter dated
May 31, 2012 setting out the arrangements respecting the termination of my
employment with the Employer and that the terms thereof constitute the sole
consideration for this Release. I have had the opportunity to obtain independent
legal advice with respect to this settlement and have either done so, or have
waived my right to do so, and I voluntarily accept the consideration stated
herein for the purposes of making full and final compromise, adjustment and
settlement of all claims as aforesaid.

I UNDERTAKE to maintain strict confidentiality with respect to the terms of
settlement and not to disclose them to any person other than my immediate family
or legal and financial advisors or as may be required by law.

I AGREE to abide by all terms of the Employment Agreement dated October 14, 2008
(a copy of which I have received, recently read and understand) which survive
the termination of my employment with the Employer which include but are not
limited to Articles 7, 8, 9, 10 and 11 of the Employment Agreement.

IT IS UNDERSTOOD AND AGREED that the arrangements herein are without prejudice
or precedent and are not deemed to be admission of liability on the part of the
Releasees and any and all liability is expressly denied.

IN WITNESS WHEREOF I have executed this Release this 4 day of June 2012.

 

/s/ Sandra Thompson     /s/ Cameron Lawrence Witness     CAMERON LAWRENCE

 

2



--------------------------------------------------------------------------------

“WITHOUT PREJUDICE”

May 31, 2012

PRIVATE & CONFIDENTIAL

VIA ELECTRONIC DELIVERY

Dear Cameron:

We write with respect to the termination of your employment with OncoGenex
Technologies Inc. (the “Company”), effective May 31, 2012.

In recognition of your contributions to the Company, and contingent upon your
signing and returning the enclosed Full and Final Release, the Company is
willing to offer you, on a gratuitous and without prejudice basis:

 

  (a) a lump sum of $88,394.23, less all deductions required by law (the
“Gratuitous Sum”);

 

  (b) continued coverage under all group medical, dental and insurance plans,
excluding short and long term disability plans and pension plan, to which you
were entitled as of May 31, 2012, until the earlier of:

 

  (a) February 28, 2013; or

 

  (b) the date you become employed elsewhere and are provided comparable
coverage; and

 

  (c) an opportunity to immediately exercise any options that you have been
granted and which would have vested between May 31, 2012 and February 28, 2013.
These options will expire as follows:

 

Date of Grant

   Option Plan    Number of
Options
Granted      Number of
Options
Exercisable      Exercise
Price      Expiry Date

Dec. 31, 2008

   OTI      7,500         1,875       $ 3.00       May 31, 2013

Dec. 31, 2009

   2007      2,500         469       $ 22.28       Aug. 31, 2012

Dec. 14, 2010

   2010      4,000         750       $ 15.97       Aug. 31, 2012

May 8, 2012

   2010      3,000         563       $ 13.00       Aug. 31, 2012

 

3



--------------------------------------------------------------------------------

The Gratuitous Payment will be paid to you and arrangements made with respect to
continued plan coverage and any options upon receipt of a signed copy of this
letter and a signed copy of the enclosed Full and Final Release.

The termination of your employment, including your continuing obligations to the
Company, will otherwise be administered in accordance with our letter to you of
May 31, 2012 confirming the same.

When you have signed this letter and the enclosed Full and Final Release, they
will become a binding and enforceable agreement upon you and the Company.
Accordingly, you may wish to seek independent legal advice before signing these
documents.

Cameron, we thank you for your efforts during your employment, and wish you the
very best in your future endeavors.

 

Yours Sincerely, OncoGenex Technologies Inc. Per:   /s/ Scott Cormack Scott
Cormack President & CEO

I, Cameron Lawrence, agree to the terms set out in this letter and the enclosed
Full and Final Release as my full entitlement to compensation arising out of the
termination of my employment.

 

Agreed to this 4 day of June, 2012. /s/ Cameron Lawrence CAMERON LAWRENCE

 

4



--------------------------------------------------------------------------------

May 31, 2012

PRIVATE & CONFIDENTIAL

VIA ELECTRONIC DELIVERY

Cameron Lawrence

Dear Cameron:

Further to our discussion on May 25, 2012, we confirm our decision to terminate
your employment with OncoGenex Technologies Inc. (the “Company”) effective
May 31, 2012 (the “Termination Date”).

Within 48 hours of the Termination Date, and in accordance with the terms of
your employment, including the Employment Agreement dated October 14, 2012 (the
“Employment Agreement”), the Company will provide you with a Record of
Employment and a payroll cheque consisting of:

 

  (a) amounts you earned prior to the Termination Date, less all deductions
required by law;

 

  (b) an amount for accrued but untaken Vacation Time Off, less all deductions
required by law, in accordance with Company policy; and

 

  (c) a lump sum of $30,098.59, less all deductions required by law,
representing Severance determined in accordance with Article 6.5 of the
Employment Agreement.

In addition, and in accordance with Article 6.5 of the Employment Agreement, you
will be entitled to continued coverage under all group medical, dental and
insurance plans, excluding short and long term disability plans and pension
plan, to which you were entitled as of the Termination Date, until the earlier
of:

 

  (a) August 9, 2012; or

 

  (b) the date you become employed elsewhere and are provided comparable
coverage.

Any other perquisites or benefits you receive will terminate as of the
Termination Date. You may have an option to convert to individual coverage under
the Company’s short term and long term disability plans. Should you wish to
discuss whether this option exists, please contact Carrie Larson.

Please note that under the Company’s share options plans, any options that you
have been granted and which have vested as of the Termination Date will expire
as follows:



--------------------------------------------------------------------------------

Date of Grant

   Option
Plan      Number of
Options
Granted      Number of
Options
Exercisable      Exercise
Price      Expiry Date  

Dec. 31, 2008

     OTI         7,500         1,875       $ 3.00         May 31, 2013   

Dec. 31, 2009

     2007         2,500         1,510       $ 22.28         Aug. 31, 2012   

Dec. 14, 2010

     2010         4,000         1,417       $ 15.97         Aug. 31, 2012   

May 8, 2012

     2010         3,000         250       $ 13.00         Aug. 31, 2012   

You are required, by June 8, 2012, to return any and all Company property and
documents in your possession including, but not limited to the keys and FOBs for
the Vancouver and Bothell facilities.

All expenses properly incurred up to and including the Termination Date should
be submitted within one (1) week of the Termination Date. Any unpaid expenses
will be reimbursed in accordance with Article 5.3 of the Employment Agreement
and Company policy.

Finally, we take this opportunity to remind you of your continuing obligations
to the Company. In particular, we note your Non-Competition and Non-Solicitation
obligations as set out in Articles 7 and 8 of the Employment Agreement, and your
obligations with respect to Confidentiality and Intellectual Property as set out
at Articles 9 and 10 of the Employment Agreement. We have attached a copy of
your Employment Agreement to this letter for your convenience.

Cameron, we would be pleased to discuss the contents of this letter with you
should you have any questions, and we wish you all the best in your future
endeavors.

Yours Sincerely,

OncoGenex Technologies Inc.

Per:

Scott Cormack

President & CEO

 

17